


EXHIBIT 10.44.2

INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (this "Agreement") is made and entered
into this 17th day of January, 2003 between Adelphia Communications Corporation,
a Delaware corporation (the "Company"), and Ronald Cooper ("Indemnitee"), an
officer and director of the Company.

        WHEREAS, the Indemnitee has been offered employment as an officer of the
Company pursuant to an Employment Agreement dated on or about the date hereof
(the "Employment Agreement") and has agreed, on the condition that he be
indemnified on the terms set forth in this Agreement, to serve as an officer of
the Company and in such capacity will render services to the Company;

        WHEREAS, Indemnitee has agreed pursuant to the Employment Agreement to
serve as a common-law employee of the Company for a limited period of time prior
to the commencement of his service as an officer on the condition that he be
indemnified on the terms set forth in this Agreement, and in such capacity will
render services to the Company;

        WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting employees, officers and directors to expensive litigation
risks, talented and experienced persons are increasingly reluctant to serve or
continue to serve as employees, directors and officers of corporations unless
they are appropriately indemnified;

        WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of employees, directors and officers are often difficult to
apply, ambiguous or conflicting and therefore fail to provide directors with
adequate guidance regarding the proper course of action;

        WHEREAS, the Company desires to attract and retain the services of
highly experienced and capable individuals, such as Indemnitee, to serve as
employees, officers and directors of the Company and to indemnify its employees,
officers and directors so as to provide them with the maximum protection
permitted by law;

        WHEREAS, the Company believes that it is fair and proper to protect the
Company's employees, officers and directors from the risk of judgments,
settlements and other expenses which may occur as a result of their service to
the Company, even in cases in which such persons received no personal profit or
were not otherwise culpable;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Indemnitee, intending to be legally bound, hereby
agree as follows:

        SECTION 1.    Definitions.    For purposes of this Agreement, the
following terms shall have the meanings set forth below:

        (a)   "Change of Control" shall be deemed to have occurred in any one of
the following circumstances occurring after the date hereof: (i) there shall
have occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item or any similar schedule or form) under the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), regardless of whether the Company is
then subject to such reporting requirement; (ii) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company's then outstanding voting securities;
(iii) the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iv) all or substantially all the
assets of the Company are sold or disposed of in a transaction or series of
related transactions; or (v) the individuals who on the date hereof

--------------------------------------------------------------------------------



constitute the Board (including, for this purpose, any new director whose
election or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors on the date hereof) cease for any reason to constitute at least a
majority of the Board.

        (b)   "Enterprise" means any Person of which Indemnitee is or was a
Fiduciary.

        (c)   "Expenses" means all direct and indirect costs (including, without
limitation, attorneys' fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or out-of-pocket expenses) actually, reasonably and customarily
incurred in connection with (i) any Proceeding, (ii) establishing or enforcing
any right to indemnification or advancement of expenses under this Agreement,
applicable law, any other agreement or provision of the Company's Certificate of
Incorporation or By-laws now or hereafter in effect or otherwise, or (iii) the
review and preparation of this Agreement on behalf of Indemnitee; provided,
however, that "Expenses" shall not include any Liabilities.

        (d)   "Fiduciary" means an individual serving as a director, officer,
trustee, general partner, managing member, fiduciary, board of directors'
committee member, employee or agent of (i) the Company, (ii) any resulting
corporation in connection with a consolidation or merger to which the Company is
a party, or (iii) any other Person (including an employee benefit plan) at the
request of the Company, including any service with respect to an employee
benefit plan, its participants or its beneficiaries.

        (e)   "Independent Counsel" means a nationally recognized law firm, or a
member of a nationally recognized law firm, that is experienced in matters of
corporate law and neither currently is, nor in the five years previous to its
selection or appointment has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the rights of Indemnitee under this Agreement or of other
indemnities under similar indemnification agreements) or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder. For the
avoidance of doubt, any law firm or member of a law firm that shall have advised
either party with respect to the review and preparation of this Agreement shall
not be Independent Counsel for the purposes of this Agreement.

        (f)    "Liabilities" means liabilities of any type whatsoever incurred
by reason of (i) the fact that Indemnitee is or was a Fiduciary, or (ii) any
action taken (or failure to act) by him or on his behalf in his capacity as a
Fiduciary, including, but not limited to, any judgments, fines (including any
excise taxes assessed on Indemnitee with respect to an employee benefit plan),
ERISA excise taxes and penalties, and penalties and amounts paid in settlement
of any Proceeding (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement).

        (g)   "Person" means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust, estate, governmental
unit or other enterprise or entity.

        (h)   "Proceeding" shall mean any threatened, pending or completed
investigation, civil or criminal action, third-party action, derivative action,
claim, suit, arbitration, counterclaim, cross claim, alternative dispute
resolution mechanism, inquiry, administrative hearing or any other proceeding
whether civil, criminal, administrative, legislative or investigative, formal or
informal, including any appeal therefrom, in which Indemnitee was involved as a
party or otherwise by reason of (i) the fact that Indemnitee is or was a
Fiduciary, or (ii) any action taken (or failure to act) by him or on his behalf
in his capacity as a Fiduciary.

2

--------------------------------------------------------------------------------






        (i)    "Subsidiary" means any Person of which a majority of the
outstanding voting securities or other voting equity interests are owned,
directly or indirectly by the Company.

        SECTION 2.    Services by the Indemnitee.    Subject to the
effectiveness of this Agreement pursuant to Section 13 hereof, the Indemnitee
agrees to serve as an employee, officer and director in accordance with the
terms of his Employment Agreement.

        SECTION 3.    Indemnification.    

        (a)   Indemnification.    Subject to the further provisions of this
Agreement, the Company hereby agrees to and shall indemnify Indemnitee and hold
him harmless from and against any and all Expenses and Liabilities incurred by
Indemnitee or on Indemnitee's behalf, to the fullest extent permitted by
applicable law in effect on the date hereof, and to such greater extent as
applicable law may thereafter permit or authorize.

        (b)   Presumptions.

          (i)  Upon making any request for indemnification or advancement of
Expenses under this Agreement, Indemnitee shall be presumed to be entitled to
such indemnification or advancement of Expenses, as the case may be, under this
Agreement and, in connection with any determination with respect to entitlement
to indemnification under Section 4(c) hereof, the Company shall have the burdens
of coming forward with evidence and of persuasion to overcome that presumption
in connection with the making by any Person of any determination contrary to
that presumption. Neither the failure of any Person to have made determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by any Person that
Indemnitee has not met any applicable standard of conduct, shall be a defense to
any such action by Indemnitee or create a presumption that Indemnitee has not
met the applicable standard of conduct.

         (ii)  For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers, directors or employees
of such Enterprise in the course of their duties, or on the advice of legal
counsel for such Enterprise or on information or records given or reports made
to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise. The provisions of this
Section 3(b) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

        (iii)  If the Person empowered or selected under Section 4(c) hereof to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within twenty (20) calendar days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (A) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (B) a prohibition of such indemnification under applicable
law.

        (iv)  The knowledge and/or actions, or failure to act, of any other
Fiduciary shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

        (c)   Effect of Certain Proceedings.    The termination of any
Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendre or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner reasonably believed to

3

--------------------------------------------------------------------------------



be in or not opposed to the best interests of the Company, and with respect to
any criminal Proceeding, that Indemnitee had reason to believe his or her
conduct was unlawful.

        SECTION 4.    Expenses; Indemnification Procedure.    

        (a)   Advancement of Expenses.    The Company shall advance all Expenses
incurred by Indemnitee or on Indemnitee's behalf, without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnitee hereby undertakes to repay such amounts advanced if, and
only to the extent that, it shall be determined by a final judgment or other
final adjudication, not subject to further appeal or review, that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby, or under
applicable law or otherwise. The advances to be made hereunder shall be paid by
the Company to Indemnitee within twenty (20) calendar days following delivery of
any written request, from time to time, by Indemnitee to the Company. Any
overdue amount of such Expenses to be paid by the Company hereunder shall bear
interest, compounded monthly, at a rate of 8% per annum. Advances payable
hereunder shall include any and all reasonable Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding any statements to the Company to support the advances
claimed.

        (b)   Notice by Indemnitee.    To obtain indemnification under this
Agreement, Indemnitee shall, as promptly as reasonably practicable under the
circumstances, notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or any other matter which may be subject to
indemnification of Liabilities or advancement of Expenses covered by this
Agreement; provided however, that any delay or failure to so notify the Company
shall relieve the Company of its obligations hereunder only to the extent, if at
all, that the Company is actually and materially prejudiced by reason of such
delay or failure. Notice to the Company shall be directed to the President/Chief
Executive Officer of the Company, with a copy to the Company's outside counsel,
at the addresses shown on the signature page of this Agreement (or such other
address as the Company shall designate in writing to Indemnitee) in accordance
with Section 18 hereof.

        (c)   Determination of Entitlement to Indemnification.    Upon the
receipt of any notice pursuant to Section 4(b) hereof, a determination, if
expressly required by applicable law, with respect to Indemnitee's entitlement
to indemnification hereunder shall be made within twenty (20) calendar days by
(i) a majority vote of the Board who are not parties to the Proceeding in
respect of which indemnification is sought by Indemnitee, even though less than
a quorum or (ii) by a committee of such directors designated by majority vote of
such directors even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Counsel in a written
opinion to the Board (a copy of which opinion shall be delivered to Indemnitee);
provided, however, that if there has been a Change of Control at or prior to the
time of such notice by Indemnitee, Indemnitee's entitlement to indemnification
shall be determined within the foregoing time period by Independent Counsel
selected by Indemnitee, such determination to be set forth in a written opinion
to the Board (a copy of which opinion shall be delivered to Indemnitee). The
Company agrees to pay the reasonable fees of any Independent Counsel and to
fully indemnify such Independent Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. If, pursuant to the foregoing, it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within twenty (20) calendar days from the date of notice by Indemnitee pursuant
to Section 4(b) hereof. Indemnitee shall reasonably cooperate in the making of
such determination, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. For the avoidance of doubt, any costs or
expenses (including attorneys' fees and disbursements) incurred by Indemnitee in
so cooperating

4

--------------------------------------------------------------------------------






with the Person making such determination shall be included as Expenses for the
purposes of this Agreement. Nothing in this Section 4(c) shall be construed to
limit or modify the presumptions in favor of Indemnitee set forth in
Section 3(b).

        (d)   Notice to Insurers.    If, at the time of the receipt of any
notice of any Proceeding pursuant to Section 4(b) hereof, the Company has
directors' and officers' liability insurance in effect, then the Company shall
give prompt notice of the commencement of such Proceeding to the directors' and
officers' liability insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
appropriate action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies. The failure or refusal of such insurers to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.

        (e)   Control of Defense; Counsel Costs; Settlement.    In connection
with paying the Expenses of any Proceeding against Indemnitee under
Section 4(a), the Company shall be entitled to elect to assume the defense of
such Proceeding, with counsel approved by Indemnitee, which approval shall not
be unreasonably withheld, by the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of separate
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee's expense; and provided, further (ii) if (A) the
employment of counsel by Indemnitee has been authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there is an actual conflict
of interest between the Company and Indemnitee in the conduct of any such
defense, or (C) the Company shall not have employed counsel to assume the
defense of such Proceeding, then in any such event the fees and expenses of
Indemnitee's counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought in the name of
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (B) above. Notwithstanding the foregoing, if at any
time the Company fails to pay any Expenses with respect to any Proceeding in
accordance with Section 4(a) hereof, Indemnitee shall immediately be entitled to
assume and control his own defense in such Proceeding with counsel of his own
choice (by notice to the Company), and will have all rights to indemnification
of those counsel Expenses hereunder. The Company shall not settle any action or
claim in any manner that would impose any limitation or unindemnified penalty on
Indemnitee without Indemnitee's written consent, which consent shall not be
unreasonably withheld.

        SECTION 5.    Remedies of Indemnitee.    

        (a)   In the event that (i) a determination is made pursuant to
Section 4(c) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 4(a) hereof, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 4(c) hereof within
twenty (20) calendar days after receipt by the Company of notice pursuant to
Section 4(b) hereof, or (iv) payment of indemnification is not made pursuant to
the third last sentence of Section 4(c) hereof within twenty (20) calendar days
after the date of notice by Indemnitee pursuant to Section 4(b) hereof,
Indemnitee shall be entitled to an adjudication by the Delaware Court of
Chancery or other court of competent jurisdiction of his entitlement to such
indemnification, advancement of Expenses, or to recover damages for breach of
this Agreement. The Company shall not oppose Indemnitee's right to seek any such
adjudication.

        (b)   In the event that a determination shall have been made pursuant to
Section 4(c) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced

5

--------------------------------------------------------------------------------






pursuant to this Section 5 shall be conducted in all respects as a de novo trial
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding commenced pursuant to this Section 5 the Company
shall have the burdens of coming forward with evidence and of persuasion to
prove that Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 4(c) of this Agreement adverse to
Indemnitee for any purpose. If a determination shall have been made pursuant to
Section 4(c) hereof that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 5, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

        (c)   In the event that Indemnitee, pursuant to this Section 5, seeks a
judicial adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him in such judicial adjudication. If it
shall be determined in said judicial adjudication that Indemnitee is entitled to
receive part but not all of the indemnification or advancement of Expenses
sought, the Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any and all Expenses reasonably incurred
by Indemnitee in connection with such judicial adjudication.

        (d)   The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 5 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

        SECTION 6.    Nonexclusivity.    The indemnification provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Employment Agreement, the Company's Certificate of Incorporation, the
Company's Bylaws, any agreement, any vote of shareholders or disinterested
directors, the General Corporation Law of the State of Delaware (the "DGCL") or
otherwise, both as to action in Indemnitee's official capacity and as to action
in another capacity while holding such office.

        SECTION 7.    Partial Indemnification.    If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of the Expenses or Liabilities actually or reasonably incurred by
Indemnitee in investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Liabilities to which
Indemnitee is entitled.

        SECTION 8.    Mutual Acknowledgment.    Both the Company and Indemnitee
acknowledge that in certain instances, U.S. Federal law or applicable public
policy may prohibit the Company from advancing expenses or indemnifying its
directors under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company's right
under public policy to indemnify Indemnitee. Any action taken pursuant to the
terms of this Section 8 shall not constitute a breach of this Agreement.

        SECTION 9.    Directors' and Officers' Liability Insurance.    The
Company shall use its best efforts to obtain and maintain on an ongoing basis a
policy or policies of insurance on commercially reasonable terms with reputable
insurance companies providing liability insurance for Fiduciaries, including
Indemnitee, in respect of acts or omissions occurring while serving in such
capacity, and to ensure the Company's performance of its indemnification
obligations under this Agreement, on terms

6

--------------------------------------------------------------------------------




with respect to coverage and amount (including with respect to the payment of
Expenses) no less favorable than those of such policy or policies of insurance
in effect on the date hereof. To the extent that the Company maintains a policy
or policies of insurance pursuant to this Section 9, Indemnitee shall be covered
by such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any Fiduciary under such policy or
policies.

        SECTION 10.    Severability.    If this Agreement or any portion hereof
shall be invalidated or ruled to be unenforceable on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
to the full extent permitted by applicable law and the court is expressly
requested and authorized to construe this Agreement in order, as closely as
possible, to provide the benefits to Indemnitee intended by this Agreement.

        SECTION 11.    Duration of Agreement.    The indemnification provided
under this Agreement shall continue as to the Indemnitee for any action taken or
not taken while serving as a Fiduciary even though Indemnitee may have ceased to
serve in such capacity at the time of any action or other covered proceeding.

        SECTION 12.    Exceptions.    Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee as follows:

        (a)   Excluded Acts.    No indemnification shall be made for any acts or
omissions or transactions in his capacity as an officer, if and to the extent
that it shall be determined by a final judgment or other final adjudication, not
subject to further appeal or review, that An officer may not be relieved of
liability arising from any such acts or omissions or transactions under the
DGCL.

        (b)   Indemnitee Liable to Company.    No indemnification shall be made
in respect of any Proceeding, claim, issue or matter as to which it shall have
been determined by a final judgment or other final adjudication, not subject to
further appeal or review, that Indemnitee is liable to the Company unless and
only to the extent that such final judgment or other final adjudication shall
determine that, despite the adjudication of liability but in view of all of the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the court deems proper and then only to the
extent that the court shall determine.

        (c)   Claims Initiated by Indemnitee.    No indemnification or advance
of Expenses to Indemnitee shall be made with respect to Proceedings or claims
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to such Proceedings brought to establish or enforce a right to
indemnification or advancement of Expenses under this Agreement or any other
statute or applicable law or otherwise as required under Section 145(c) of the
DGCL or any other provision of the Certificate of Incorporation or Bylaws of the
Company, unless (i) the Board of Directors has approved the initiation or
bringing of such Proceeding (or any part of any Proceeding) or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.

        (d)   Lack of Good Faith.    No indemnification shall be made to
indemnify Indemnitee for any Expenses or Liabilities incurred by Indemnitee with
respect to any Proceedings instituted by Indemnitee to enforce or interpret this
Agreement, if it shall be determined by a final judgment or other final
adjudication, not subject to further appeal or review, that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous;

        (e)   Insured Claims.    No indemnification shall be made to indemnify
Indemnitee for Expenses or Liabilities of any type whatsoever if, but only to
the extent that, Indemnitee shall have actually received payment with respect to
any such Expenses or Liabilities from an insurer under any policy

7

--------------------------------------------------------------------------------






of directors' and officers' liability insurance maintained by the Company, and
any such payment shall not be recovered (in whole or in part) from Indemnitee by
such insurer;

        (f)    Claims under Section 16(b).    No indemnification shall be made
under this Agreement for Expenses, Liabilities and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar state or local law with respect
to the disgorgement of "short swing" profits; or

        (g)   Unauthorized Settlements.    No indemnification shall be made
under this Agreement for any amounts paid in settlement of any Proceedings
covered hereby without the prior consent of the Company to such settlement,
which consent shall not be unreasonably withheld;

provided, that nothing in this Section 12 shall be construed to limit or modify
the presumptions in favor of Indemnitee set forth in Section 3(b).

        SECTION 13.    Effectiveness of Agreement.    The indemnification
permitted hereunder shall be effective as of the date of approval of this
Agreement by the U.S. Bankruptcy Court overseeing the Company's case under
chapter 11 of title 11 of the U.S. Code (the "Bankruptcy Court"), in an order
stating that no further approval by the Bankruptcy Court shall be required
before the Company makes any payment to Indemnitee hereunder, and shall apply to
acts or omissions of Indemnitee which occurred prior to such date if Indemnitee
was a Fiduciary at the time such act or omission occurred.

        SECTION 14.    Counterparts.    This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, and all of which
shall constitute one and the same agreement.

        SECTION 15.    Successors and Assigns.    

        (a)   This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors,
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, and executors, administrators, personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

        (b)   The indemnification and advancement of Expenses provided by, or
granted pursuant to this Agreement shall continue as to a person who has ceased
to be a Fiduciary. If the Indemnitee is deceased and is entitled to
indemnification under any provision of this Agreement, when requested in writing
by the spouse of the Indemnitee, and/or the Indemnitee's heirs, executors,
administrators, legatees or assigns, the Company shall provide appropriate
evidence of the Company's agreement set out herein to indemnify the Indemnitee
against and to itself assume such Expenses.

        SECTION 16.    Modification and Waiver.    No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

8

--------------------------------------------------------------------------------



        SECTION 17.    Notice.    All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand or by courier and receipted for by the part
addressee, on the date of such receipt, (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the third business day after the date
postmarked or (iii) if sent by facsimile transmission and fax confirmation is
received, on the next business day following the date on which such facsimile
transmission was sent. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

        SECTION 18.    Subrogation.    In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall, at the Company's
expense, execute all documents required and do all acts that may be necessary to
secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

        SECTION 19.    Evidence of Coverage.    Upon request by Indemnitee, the
Company shall provide copies of any and all directors' and officers' liability
insurance policies obtained and maintained in accordance with Section 9 of this
Agreement. The Company shall promptly notify Indemnitee of any changes in the
Company's directors' and officers' liability insurance coverage.

        SECTION 20.    Governing Law.    The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware without application of the conflict of laws principles
thereof.

        SECTION 21.    Consent to Jurisdiction.    The Company and Indemnitee
each hereby irrevocably consent to the jurisdiction and venue of the Bankruptcy
Court and the courts of the State of New York for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement.

        SECTION 22.    Entire Agreement.    This Agreement and the documents
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are superseded by this Agreement.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above-written.

    ADELPHIA COMMUNICATIONS CORPORATION
5619 DTC Parkway
Greenwood Village, CO 80111
 
 
By:
 
/s/ William T. Schleyer        

--------------------------------------------------------------------------------

Name: William T. Schleyer
Title: Chairman and Chief Executive Officer
 
 
With a copy to:
 
 
Boies, Schiller & Flexner, LLP
333 Main Street
Armonk, NY 10504
Attn: Christopher Boies
Facsimile: (914) 749-8300
 
 
and
 
 
Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019-6099
Attn: Maurice Lefkort
Facsimile: (212) 728-8111
AGREED TO AND ACCEPTED:
 
INDEMNITEE:
 
 
/s/ Ronald Cooper    

--------------------------------------------------------------------------------

Ronald Cooper
 
 
With a copy to:

10

--------------------------------------------------------------------------------


